DETAILED ACTION
The amendment filed on January 20, 2021 is acknowledged.  Claims 1, 2, 5, 12, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, and 68-71 will be considered below.
Claims 55, 57, 59, 61, 63, 65, and 67 were previously withdrawn from consideration due to the restriction requirement, which was made final in a previous Office Action.  Applicant must include the correct status identifier for these claims in any subsequent amendment indicating that these claims were withdrawn.  These claims may rejoined by the Examiner if all the claims directed to the elected invention are in condition for allowance.  

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 12, 38, 40, 42, 44, 46, 48, 50, 52, 54, 56, 58, 60, 62, 64, 66, and 68-71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "said top side of said sheet of material" in the 6th line from the bottom of page 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites that the “stair tread is positioned on the stair” in the 3rd to last line on page 3.  The stair tread is not positioned on the stair, but is part of the staircase, or step.  It is the stair tread cover that is positioned on the stair tread.  
Claim 1 recites the limitation "the stair" in the 2nd line from the bottom of page 3.  There is insufficient antecedent basis for this limitation in the claim.  The claims disclose a step in a staircase, but not the stair.  
Claim 38 recites the limitation "said top side of said sheet of material" in the 5th line on page 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites that the “stair tread is positioned on the stair” in the 9th line on page 7.  The stair tread is not positioned on the stair, but is part of the staircase, or step.  It is the stair tread cover that is positioned on the stair tread.  
Claim 38 recites the limitation "the stair" in the 9th line from the bottom of page 7.  There is insufficient antecedent basis for this limitation in the claim.  The claims disclose a step in a staircase, but not the stair.  
Claim 54 recites the limitation "said top side of said sheet of material" in the 13th line on page 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 54 recites that the “stair tread is positioned on the stair” in the 17th line on page 11.  The stair tread is not positioned on the stair, but is part of the staircase, or step.  It is the stair tread cover that is positioned on the stair tread.  
Claim 54 recites the limitation "the stair" in the 17th line on page 11.  There is insufficient antecedent basis for this limitation in the claim.  The claims disclose a step in a staircase, but not the stair.  
62 recites the limitation "said top side of said sheet of material" in the 11th line on page 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 62 recites that the “stair tread is positioned on the stair” in the 16th line on page 15.  The stair tread is not positioned on the stair, but is part of the staircase, or step.  It is the stair tread cover that is positioned on the stair tread.  
Claim 62 recites the limitation "the stair" in the 17th line on page 15.  There is insufficient antecedent basis for this limitation in the claim.  The claims disclose a step in a staircase, but not the stair.  
The remaining claims are rejected due to their dependence upon the rejected claims specifically discussed above.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 12, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ruzhin (US Patent 9732533 B2) in view of Dürst (Swiss Patent CH 450688).  Ruzhin discloses a stair tread cover suitable for temporarily covering a step in a staircase, the step including at least a stair tread having a stair tread nose (Figure 4A) and a stair riser, and wherein the stair tread nose extends over the stair riser, said stair tread cover comprising a first, second and third panels (Figure 3E), said first, second and third panels formed of a single piece of cardboard, said first and third panels are configured to be foldable relative to one another (see Figure 3A to 3B), said first panel configured to be placed over a top surface of the stair tread, said second panel configured to be positioned about an outer front surface of the stair tread nose when said first panel is placed over said top surface of the stair tread, said third panel positioned over a front surface of the stir riser when said first panel is placed over said top surface .  
Ruzhin discloses the claimed invention as discussed above, but does not disclose at least one pre-applied position-retaining material positioned on a bottom surface of said first panel, or at least one gripping region positioned on a top surface of the front portion of the cover.  Dürst discloses a stair tread cover comprising a front portion and a back portion each comprising a top surface and a bottom surface; and at least one pre-applied adhesive or tacky region (6a) positioned on the bottom surface of the front portion of the stair tread cover (Figure 2).  6a is an adhesive strip attached to the bottom of the cover over the entire width of the cover and being spaced from the front and back edges of the cover.  The front portion of the cover includes a gripping region (2a).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the stair tread cover of Ruzhin to have at least one pre-applied position-retaining material on the bottom surface of the tread and at least one gripping region on the top surface of the front portion of the cover as suggested and taught by Dürst.  Ruzhin teaches using position-retaining materials in a variety of different top surfaces of the cover in order to hold it to the stairs.  Placing position-retaining material on the bottom surface would be an obvious alternative, which would allow the user to simply stick the .  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ruzhin in view of Dürst as discussed above, and further in view of Tesch (US Patent 3895981).  Ruzhin discloses the claimed invention as discussed above, but does not disclose at least one reinforcement strip positioned on the top surface of the cover.  Tesch discloses a stair cover having a thermoplastic reinforcing strip (b) separately applied to the portion of the cover that is attached to the stair nose.  The cover has first, second and third panels.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a reinforcement strip on the top surface of the stair tread cover of Ruzhin as suggested and taught by Tesch.  The reinforcement strip provides additional reinforcement to the cover at a location on the stairs that is prone to more stress and hence, more likely to degrade or be damaged.  

Claims 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ruzhin (US Patent 9732533 B2) in view of Sanders (US Patent 7493736 B2).  Ruzhin discloses a stair tread cover suitable for temporarily covering a step in a staircase, the step including at least a stair tread having a stair tread nose (Figure 4A) and a stair riser, and wherein the stair tread nose extends over the stair riser, said stair tread cover comprising a first, second and third panels (Figure 3E), said first, second and third panels formed of a single piece of cardboard, said first and third panels are configured to be foldable relative to one another (see Figure 3A to 3B), said first panel configured to be placed over a top .  
Ruzhin discloses the claimed invention as discussed above, but does not disclose at least one pre-applied position-retaining material positioned on a bottom surface of said first panel.  Sanders discloses a concrete cover comprising a top surface and a bottom surface, and a pre-applied position-retaining material (18) positioned on the bottom surface (Figure 2).  The material is a strip of adhesive tape covered with a release layer (20).  The strips are placed along 3 perimeter edges of the cover, including one strip extending from edge to edge of the cover (Figure 2).  The cover is provided with a crease (16) to allow the cover to be folded along that line.  The pre-applied position-retaining material forms a removable and releasable connection (Column 2, lines 30-32).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the stair tread cover of Ruzhin to have at least one pre-applied position-retaining material on the bottom surface of the tread comprising an adhesive and release liner as suggested and taught by Sanders.  Placing .  

Claims 42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Ruzhin in view of Sanders as discussed above, and further in view of Bergmann et al. (US Patent 4783939).  Ruzhin discloses the claimed invention as discussed above, but does not appear to show the second panel having a length that is less than the third panel.  Bergmann et al. discloses a stair tread covering (20) (Figure 4) having a first panel (21), second panel (22), and third panel (29).  The length of the second panel is less than that of the third panel (Figure 4).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the lengths of the second and third panel of Ruzhin to have a second panel that is shorter than the third panel as suggested and taught by Bergmann et al.  Forming the third panel longer than the second panel allows the third panel of an adjacent stair tread cover to protect a majority of the riser portion of the stairs instead of the second panel.  Either configuration of the cover provides protection to both the stair riser and stair tread surfaces without any unexpected results.

Claims 54, 56, 62, 64, 68, and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Ruzhin (US Patent 9732533 B2) in view of Sanders (US Patent 7493736 B2), in view of Bergmann et al. (US Patent 4783939), and further in view of Muxlow (US Patent 9365385 B2).  Ruzhin discloses a stair tread cover suitable for temporarily covering a step in a staircase, the step including at least a stair tread having a stair tread nose (Figure 4A) and a stair riser, and wherein the stair tread nose extends over the stair riser, said stair tread cover comprising a first, second and third panels (Figure 3E), said first, second and third panels formed of a single piece of cardboard, said first and third panels are configured to be .  
With respect to the size dimensions, Ruzhin discloses the panels having the same width and thickness, but does not disclose the longitudinal length of the cover, the width of the cover, or the distance of the creases from the edges.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the cover of Ruzhin with a width of 4-36 inches, a longitudinal length of 2-20 inches, the first crease spaced about 1.5-6 inches from the front edge, and the second crease spaced about 1.25-8 inches from the back edge, since the dimensions would have been a matter of design choice and the cover of Ruzhin would operate equally well with any desired dimensions.  Ruzhin states that the cover can be made with different dimensions to accommodate the dimensions of the stair being covered with the cover (paragraph 0026).  One of ordinary skill in the art 
Ruzhin discloses the claimed invention as discussed above, but does not disclose at least one pre-applied position-retaining material positioned on a bottom surface of said first panel.  Sanders discloses a removable concrete cover comprising a top surface and a bottom surface, and a pre-applied position-retaining material (18) positioned on the bottom surface (Figure 2).  The material is a strip of adhesive tape covered with a pre-applied release layer (20).  The strips are placed along 3 perimeter edges of the cover, including one strip extending from edge to edge of the cover (Figure 2).  The cover is provided with a crease (16) to allow the cover to be folded along that line.  The pre-applied position-retaining material forms a removable and releasable connection (Column 2, lines 30-32).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the stair tread cover of Ruzhin to have at least one pre-applied position-retaining material on the bottom surface of the tread comprising an adhesive and release liner as suggested and taught by Sanders.  Placing adhesive on the bottom surface with a release liner allows the user simply stick the cover to the stairs to hold it in place before taking additional steps to attach the cover, or in place of additional steps to attach the cover.  Ruzhin discloses that its adhesive and cover are designed to be removed without damaging the stair.  
Sanders does not disclose the thickness of the position-retaining material, or the width of it being 0.25-5 inches.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the cover of Ruzhin in view of Sanders with a position-retaining material thickness of less than 0.25 inches and a width of 0.25-5 inches, since the dimensions would have been a matter of design choice and the cover of Ruzhin would operate equally well with any desired position-retaining material dimensions.  One of ordinary skill in the art would be motivated to select the desired dimensions for the position-retaining material based on the level of adhesion or tackiness desired for 
Ruzhin discloses the claimed invention as discussed above, but does not appear to show the second panel having a length that is less than the third panel.  Bergmann et al. discloses a stair tread covering (20) (Figure 4) having a first panel (21), second panel (22), and third panel (29).  The length of the second panel is less than that of the third panel (Figure 4).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the lengths of the second and third panel of Ruzhin to have a second panel that is shorter than the third panel as suggested and taught by Bergmann et al.  Forming the third panel longer than the second panel allows the third panel of an adjacent stair tread cover to protect a majority of the riser portion of the stairs instead of the second panel.  Either configuration of the cover provides protection to both the stair riser and stair tread surfaces without any unexpected results.
Ruzhin discloses the claimed invention as discussed above, including forming the first crease in the top or bottom surface, but does not disclose the creases having a depth of 5-30% of a thickness of the material, or the second crease being on a top surface of the material.  Muxlow discloses a protective covering formed of fiberboard.  The covering has a plurality of creases (40, 50, 60) formed in the material by scoring the material at a depth of 5-30% (Column 3, lines 10-13).  The creases can be formed in either a top surface, a bottom surface, or both surfaces (Column 2, lines 42-45).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the creases of Ruzhin with scores having a depth of 5-30% and the second crease formed on a top surface of the material as suggested and taught by Muxlow.  It is well known in the art to form creases .  

Claims 66 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Ruzhin, in view of Sanders (US Patent 7493736 B2), in view of Bergmann et al., and in view of Muxlow as discussed above, and further in view of Townsend et al. (US Patent Publication 2011/0189423 A1).  Ruzhin discloses the claimed invention as discussed above, but does not disclose printing on the cover.  Townsend et al. discloses a temporary protective cover having printing (46), which can be a logo, installation or use instructions, and advertisement or decoration (paragraph 0063).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate printing onto the top surface of the cover of Ruzhin as suggested and taught by Townsend et al.  It is well known in the art to provide printing on protective covers to provide information to the user.  

Allowable Subject Matter
Claims 46, 48, 50, 52, 58, 60, and 71 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The recitation of a stair tread cover having the claimed features, including being absent slots, is not adequately taught or suggested in the prior art of record.  

Response to Arguments
Applicant's arguments filed January 20, 2021 have been fully considered but they are not persuasive.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220.  The examiner can normally be reached on Monday and Wednesday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A/Examiner, Art Unit 3635                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635